DEL SOLE, Judge,
dissenting.
While I believe that my colleagues in the Majority have carefully and correctly analyzed the factual situation surrounding this case, I must dissent from the decision to affirm the trial court’s order. Rather, I would dismiss this appeal as having been improvidently granted. I am disturbed by the fact that this court is now being asked to review opinions and orders that were entered in 1981. The entire thrust of the Appellant’s claim deals with the determination of Judge Takiff entered on April 30, 1981 which denied GAF’s motion for entry of judgment of non pros. Through the legerdemain of having a different common pleas court judge, seven years later, certify the issues for possible appellate review on the theory that there are “controlling questions of law as to which there are substantial grounds for difference of opinion and that an immediate appeal from this order may materially advance the ultimate determination of this matter and forty-six other cases” (Judge Moss’ Order of November 21, 1988) strains credibility.
The issues being raised by GAF in this case, at this time, were decided by the trial court adversely to GAF in 1981. The case should have proceeded to trial. There is no excuse *277for this matter being delayed this long and, further, I believe that it was inappropriate for the trial court in 1988 to certify as a controlling question an issue that was decided in 1981. How one can argue that an immediate appeal seven years later of such a matter can advance the ultimate disposition of the case is beyond me. Along the same lines I believe that our court erred in granting permission to appeal this case and as such, I believe we should dismiss the appeal as having been improvidently granted.
At oral argument counsel argued that dismissing the appeal would only delay the possible recovery of the injured parties who have waited so long. The wait in this case is not because the courts did not decide the issue. It is because the parties did not accept the decision that was made in 1981, proceed to trial, and then, if an adverse judgment had been entered, file an appeal and raise the issue. I would dismiss the appeal as having been improvidently granted.